PER CURIAM.
Danah D. Diggs appeals the district court’s orders denying her motion for downward departure and motion to correct sentence. We dismiss the appeal as dupli-cative because this court disposed of prior appeals from these same orders. See United States v. Diggs, 90 Fed.Appx. 52 (4th Cir.2004) (unpubhshed). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED